Citation Nr: 0704684	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) from February 22, 2004 to May 4, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel






INTRODUCTION

The veteran had active service from November 1993 to May 
1995, with subsequent periods of active duty for training 
(ACDUTRA) to include May 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2004 and  December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has contended that he was temporarily unable to 
secure or follow substantially gainful occupation as a result 
of his service connected disabilities between February 22, 
2004 and May 4, 2004.  During the time period in question, 
the veteran's only service connected disabilities were his 
cervical spine (20%), L5 radiculopathy (10%), and lumbosacral 
strain (10%).  His combined evaluation was established at 40 
percent.  In August 2004, the RO denied temporary evaluation 
for convalescence.  In December 2004, the RO denied TDIU.  In 
a January 2005 notice of disagreement, it appears that the 
veteran not only disagreed with the December 2004 rating, but 
also the August 2004 rating.  It is specifically noted that 
he is seeking temporary total rating.  Thus, the Board finds 
that the veteran submitted a timely notice of disagreement as 
to the issue of entitlement to a temporary total rating.  
However, the RO only addressed the issue as TDIU and did not 
continue the temporary total rating claim.  The U.S. Court of 
Appeals for Veterans Claims (CAVC) directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issued a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).
 

VA's general counsel has held that 38 C.F.R. § 4.16 
authorizes the Department of Veterans Affairs to assign a 
TDIU rating based upon a veteran's temporary (i.e., non-
permanent) inability to follow a substantially gainful 
occupation.  VAOPGCPREC 5-2005 (November 25, 2005).  However, 
VA's general counsel has indicated that the fact that the 
schedular ratings are intended to compensate for considerable 
periods of time lost from work strongly suggests that VA does 
not intend to authorize an extraschedular TDIU rating for 
each individual period of time lost from work without regard 
to the frequency and duration of such periods and their 
overall effect on the veteran's employability.  Id.  See, 
too, Faust v. West, 13 Vet. App. 342, 355-56 (2000) (holding 
that a veteran employed in an occupation that "provides 
annual income that exceeds the poverty threshold for one 
person" is engaged in a "substantially gainful 
occupation").

The record in this case includes a note, written on a 
prescription form (VA Form 10-2577F) by Dr. R.L., which 
states the veteran was totally disabled between February 22, 
2004 and March 22, 2004.  There is no indication for whom 
this note was intended or upon what basis this opinion was 
formed.  Furthermore, a VA outpatient note from the same 
physician in April 2004 specifically states "...[the veteran] 
is not disabled for long term and he should not qualify for 
[Social Security disability]."  So the extent of the 
veteran's employability during the time period in question is 
not clear.  Consequently, the Board concludes that a remand 
is necessary in order to obtain a medical opinion, which 
includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the effect of 
the veteran's service connected conditions with regard to his 
ability to secure or follow substantially gainful occupation.  
See also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

In correspondence received in April 2004, the veteran's 
representative indicated that the veteran had applied for 
disability benefits with the Social Security Administration 
(SSA).  In addition, the May 2005 Statement of the Case notes 
that the veteran was denied these benefits.  Still, in light 
of the fact that unemployability is at issue and that SSA 
records may have a bearing on this despite the denial, these 
records should be obtained if they exist.  38 U.S.C.A. § 
5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  The United States Court of Appeals for Veterans 
Claims has imposed a virtually absolute duty to obtain Social 
Security records.  Woods v. Gober, 14 Vet. App. 214, 222 
(2000); Baker v. West, 11 Vet. App. 163, 169 (1998).

In May 2004, the veteran stated that he had no further 
evidence to submit regarding his claim.  However, subsequent 
VA outpatient records from May 2004 note concurrent private 
treatment for the veteran's disabilities.  Ongoing medical 
records of private treatment, as well as VA treatment, should 
also be obtained.  38 U.S.C.A. § 5103A (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all documents pertaining to the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  Associate these records with his 
claims file.  These records should 
include, but are not limited to, copies of 
the decision concerning his claim for 
disability benefits, as well as any 
medical records used to make this 
determination, hearing transcripts, etc.

2.  The AMC/RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
any disability from February 2004 forward.  
After securing the necessary release, the 
RO should obtain these records.

3.  After the above is completed, the RO 
shall arrange for a medical opinion to be 
obtained from an appropriate specialist, 
to include a social and industrial survey, 
to assess whether the veteran's service-
connected disabilities rendered him 
unemployable between February 22, 2004 and 
May 4, 2004.  All indicated tests and 
studies should be performed.  It should be 
determined whether all findings recorded 
are related to the service-connected 
pathology.  If symptoms of service-
connected and non-service- connected 
pathology cannot be dissociated, that 
should be noted in the claims file.

The examiner(s) must assess the 
appellant's ability to pursue 
substantially gainful employment for the 
period in question in view of all service-
connected pathology, without regard to 
age.  The RO shall ensure that the claim 
file is provided to the examiner(s) for 
use and reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, he/she should 
state that fact for the record.

4. The AMC/RO must issue the veteran a 
statement of the case on the issue of 
entitlement to a temporary total evaluation 
under paragraph 4.30.  The veteran should 
be advised of the need to timely file a 
substantive appeal to perfect appellate 
review.  

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give them 
time to respond to it before returning the 
case to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



